Exhibit 10.3
TRIANGLE CAPITAL CORPORATION
EXECUTIVE OFFICER
RESTRICTED SHARE AWARD AGREEMENT
     THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the ___ day of ______, 20__ (the “Grant Date”), between
Triangle Capital Corporation, a Maryland corporation (the “Company”), and
_____________ (the “Employee”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Triangle Capital
Corporation Amended and Restated 2007 Equity Incentive Plan.
     WHEREAS, in accordance with an order of the Securities and Exchange
Commission (“SEC”) dated March 18, 2008 (Release No. 28196) granting certain
exemptive relief to the Company regarding the issuance of restricted stock under
and in accordance with the Investment Company Act of 1940, as amended (the “1940
Act”), as well as the approval of the Company’s Board of Directors (the “Board”)
on February 6, 2008 and the approval of Company’s stockholders on May 7, 2008,
the Company has adopted the Triangle Capital Corporation Amended and Restated
2007 Equity Incentive Plan (the “Plan”), which permits the issuance of
restricted shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”); and
     WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the Plan, the Company desires to grant to Employee, shares of
Common Stock in connection with and as consideration for Employee’s various
services to and for the benefit of the Company.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
1. Grant of Restricted Shares.
     (a) The Company hereby grants to the Employee an award (the “Award”) of
[_____] shares of Common Stock of the Company (the “Shares” or the “Restricted
Shares”) on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.
     (b) The Employee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the restrictions shall
lapse in accordance with the terms hereof.
2. Terms and Rights as a Stockholder.
     (a) Except as provided herein and subject to such other exceptions as may
be determined by the Board (or a committee thereof, composed solely of
independent directors, appointed by the Board to administer the Plan, the
“Committee”) in its discretion, the Restricted

 



--------------------------------------------------------------------------------



 



Shares granted herein shall vest in four (4) equal, annual installments
commencing on the first anniversary of the Grant Date (each such anniversary a
“Vesting Date” and the period between the Grant Date and the applicable Vesting
Date is the “Restricted Period”).
     (b) The Employee shall have all rights of a stockholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:

  (i)   the Employee shall not be entitled to delivery of the stock certificate
for any Shares until the Vesting Date as to such Shares;     (ii)   none of the
Restricted Shares may be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of prior to the applicable Vesting Date; and  
  (iii)   except as otherwise determined by the Board or the Committee at or
after the grant of the Award hereunder, any of the Restricted Shares as to which
the Restricted Period has not expired shall be forfeited, and all rights of the
Employee to such Shares shall terminate, without further obligation on the part
of the Company, unless the Employee remains in the continuous employment of the
Company or a Subsidiary for the entire Restricted Period relating to such
Restricted Shares, as the case may be.

     Any Shares, any other securities of the Company and any other property
(except for cash dividends) distributed with respect to the Restricted Shares
shall be subject to the same restrictions, terms and conditions as such
Restricted Shares.
     (c) Notwithstanding the foregoing, the Restricted Period shall
automatically terminate as to all Restricted Shares awarded hereunder (as to
which such Restricted Period has not previously terminated) upon the occurrence
of the following events:

  (i)   termination of the Employee’s employment with the Company or any
Subsidiary which results from the Employee’s death or Disability (as defined in
the Plan); or     (ii)   the occurrence of a Change in Control (as defined in
the Plan).

3. Termination of Restrictions. Upon the expiration or termination of the
Restricted Period as to any portion of the Restricted Shares, or at such earlier
time as may be determined by the Board or the Committee, all restrictions set
forth in this Agreement or in the Plan relating to such portion of the
Restricted Shares shall lapse as to such portion of the Restricted Shares, and a
stock certificate for the appropriate number of Shares shall be delivered to the
Employee or the Employee’s beneficiary or estate, as the case may be, pursuant
to the terms of this Agreement.
4. Delivery of Shares.
     (a) As of the date hereof, certificates representing the Restricted Shares
shall be registered in the name of the Employee and held by the Company or
transferred to a custodian

2



--------------------------------------------------------------------------------



 



appointed by the Company for the account of the Employee subject to the terms
and conditions of the Plan and shall remain in the custody of the Company or
such custodian until their delivery to the Employee or Employee’s beneficiary or
estate as set forth in Section 4(b) and Section 4(c) hereof or their reversion
to the Company as set forth in Section 2(b) hereof.
     (b) Certificates representing Restricted Shares in respect of which the
Restricted Period has lapsed pursuant to this Agreement shall be delivered to
the Employee as soon as practicable following the date on which the restrictions
on such Restricted Shares lapse.
     (c) Certificates representing Restricted Shares in respect of which the
Restricted Period lapsed upon the Employee’s death shall be delivered to the
executors or administrators of the Employee’s estate as soon as practicable
following the receipt of proof of the Employee’s death satisfactory to the
Company.
     (d) Each certificate representing Restricted Shares shall bear a legend in
substantially the following form:

      THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO
THE TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST
TRANSFER) CONTAINED IN THE TRIANGLE CAPITAL CORPORATION AMENDED AND RESTATED
2007 EQUITY INCENTIVE PLAN (THE “PLAN”) AND THE RESTRICTED SHARE AWARD AGREEMENT
(THE “AGREEMENT”) BETWEEN THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY
AND TRIANGLE CAPITAL CORPORATION (THE “COMPANY”). THE RELEASE OF SUCH SHARES
FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE
COMPANY.

5. Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Employee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement.
6. Adjustments. The Board (or the Committee) shall make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this Award in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.5 of the Plan)
affecting the Company, any Subsidiary or Affiliate, or the financial statements
of the Company or any Subsidiary or Affiliate, or of changes in applicable laws,
regulations, or accounting principles, in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
7. Amendment to Award. Subject to the restrictions contained in the Plan, the
Board or the Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate, the Award,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination

3



--------------------------------------------------------------------------------



 



which would adversely affect the rights of the Employee or any holder or
beneficiary of the Award shall not to that extent be effective without the
consent of the Employee, holder or beneficiary affected.
8. Taxes; Section 83(b) Election; Tax Consequences.
     (a) Employee shall be responsible for the timely payment of all taxes
imposed upon Employee as a result of the Award and vesting of the Restricted
Shares, whether federal or state.
     (b) The Employee may, but is not required to, elect to apply the tax rules
of Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
to the issuance of the Restricted Shares. If the Employee makes an affirmative
election under Section 83(b) of the Code, the Employee must notify the Company
in writing within 30 days after making such election.
     (c) Neither the Company nor any Subsidiary makes any commitment or
guarantee that any federal or state tax treatment will apply or be available to
the Employee under this Agreement.
9. Withholding of Taxes. Company shall have the right to (i) make deductions
from the number of Shares otherwise deliverable upon satisfaction of the
conditions precedent under this Restricted Share Agreement (and other amounts
payable under this Restricted Share Agreement) in an amount sufficient to
satisfy withholding of any federal, state or local taxes required by law, or
(ii) take such other action as may be necessary or appropriate to satisfy any
such tax withholding obligations.
10. No Employment or Service Contract. Nothing in this Agreement shall confer
upon Employee any right to continue in the service of the Company (or any
Subsidiary employing or retaining Employee) for any period of time or interfere
with or restrict in any way the rights of the Company (or any Subsidiary
employing or retaining Employee) or Employee, which rights are hereby expressly
reserved by each, to terminate the employee status of Employee at any time for
any reason whatsoever, with or without cause, subject to the provisions of any
employment agreement between the Company and Employee.
11. Plan Governs. The Employee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all of the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.
12. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Board or the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or, if it cannot be construed
or deemed amended without, in the determination of the Board or the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award, and the remainder of the Plan
and Award shall remain in full force and effect.

4



--------------------------------------------------------------------------------



 



13. Notices. Any notice required in connection with this Agreement shall be
given in writing and shall be deemed to have been given when delivered
personally to the recipient, sent to the recipient by reputable overnight
courier service (charges prepaid) or telecopied to the recipient at the
following addresses or to such other address as either party may provide in
writing from time to time.

     
To the Company:
  Triangle Capital Corporation
 
  3600 Glenwood Avenue, Suite 104
 
  Raleigh, North Carolina 27612
 
  Attn: Garland S. Tucker, III
 
   
To the Employee:
  The address then maintained with respect to the Employee in the Company’s
records.

14. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Maryland without
giving effect to conflicts of laws principles.
15. Employee Undertaking. Employee hereby agrees to take whatever additional
action and execute whatever additional documents the Company may, in its
judgment, deem necessary or advisable in order to carry out or effect one or
more of the obligations or restrictions imposed on either Employee or the Shares
pursuant to the express provisions of this Agreement.
16. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Employee’s legal representatives. All obligations imposed upon
the Employee and all rights granted to the Company under this Agreement shall be
binding upon the Employee’s heirs, executors, administrators and successors.
17. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board or the Committee.
Any determination made hereunder shall be final, binding and conclusive on the
Employee and the Company for all purposes.
18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.
***Balance of Page Intentionally Blank — Signatures on Next Page***

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

                  TRIANGLE CAPITAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
Garland S. Tucker, III    
 
  Title:   Chief Executive Officer and President    
 
                EMPLOYEE:    
 
           
 
     
 
Please Print    
 
           
 
     
 
Signature    

6